Exhibit 10.6

NAVIENT CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

(As Amended and Restated Effective November 1, 2014)

INTRODUCTION

The Navient Corporation Deferred Compensation Plan for Directors (the “Plan”) is
hereby amended and restated by Navient Corporation (the “Corporation”) effective
as of November 1, 2014 (the “Effective Date”).

The Plan, originally named the Student Loan Marketing Association Deferred
Compensation Plan for Directors, was adopted on February 21, 1995, for the
benefit of directors of the Student Loan Marketing Association, the predecessor
of SLM Corporation. The Plan was later renamed the SLM Corporation Deferred
Compensation Plan for Directors, as amended and restated effective October 1,
2010. The Plan was amended and restated, effective as of May 1, 2014, to reflect
an assumption and continuation of the SLM Corporation Deferred Compensation Plan
for Directors, a portion of which was spun-off to be maintained by New BLC
Corporation (later renamed SLM Corporation) or an affiliate thereof. Effective
May 1, 2014, the Plan was renamed the Navient Corporation Deferred Compensation
Plan for Directors.

This Plan includes certain Grandfathered Accounts (defined below), which shall
continue to be subject to, and governed by, the terms of the Plan as in effect
on December 31, 2004. “Grandfathered Account” means the separate memorandum
account maintained by the Corporation for a Plan participant to which amounts
that were deferred and vested prior to January 1, 2005, and any earnings
attributable thereto, are credited.

With respect to deferrals after December 31, 2004, the Plan is to be interpreted
as necessary to comply with section 409A of the Internal Revenue Code of 1986
and Treasury Regulations section 1.409A-1 et seq., as they both may be amended
from time to time, and other guidance issued by the U.S. Department of Treasury
and U.S. Internal Revenue Service thereunder (“Section 409A”). If an amount
credited to a Grandfathered Account becomes subject to Section 409A, such amount
shall be deemed governed by the Plan, as amended and restated herein, and shall
be paid in accordance with Section 3(E).

 

1. DEFERRAL OPPORTUNITY

Each year during the annual enrollment period determined by the Corporation
(“Annual Enrollment Period”) any non-employee director (“Director”) of the
Corporation may, in accordance with rules, procedures and forms specified from
time to time by the Corporation, elect to defer receipt of either all or a
specified part of the Director’s retainer or fees (as set forth in Section 3(A)
below) for the following calendar year (the “Deferral Election”). Any amount so
deferred (the “Deferred Amount”), shall be credited to a memorandum account
maintained by the Corporation on behalf of the Director (the “Deferred Account”)
and paid out as hereinafter provided. In addition, an individual may make an
election prior to commencing his or her initial term as a member of the Board
and such election shall be effective as of the date the Director commences such
term or, if permitted by the Corporation in its sole discretion, such later time
as permitted by Section 409A.

 

1



--------------------------------------------------------------------------------

Exhibit 10.6

 

A Director who does not file a Deferral Election before the last day of the
calendar year (or any earlier date required by the Corporation) to defer
earnings for the following calendar year will be treated as having elected not
to defer any amounts for the following calendar year. A Director who does not
file a Deferral Election with respect to a calendar year may file a Deferral
Election for a subsequent calendar year in accordance with this Section.

 

2. PARTICIPATION

To participate in this Plan, a Director shall submit to the Corporation a
Deferral Election form relating to all or part of the retainer or fees he or she
is entitled to receive as a Director.

 

3. DEFERRAL ELECTION

Upon filing a Deferral Election, a Director shall designate the amount to be
deferred; elect the deferral period; elect to have such deferred amounts
invested in cash, in shares of the Corporation’s common stock or a successor
class of stock (“Common Stock”), or some combination of both; elect the time and
form of payment; and designate a beneficiary.

Deferral Elections are effective on a calendar year basis and become irrevocable
no later than the December 31 before the beginning of the calendar year to which
the elections relate.

 

  A. Amount to be Deferred

A Director may elect to defer all or a portion of his or her annual retainer,
meeting fees, or per diem payments, whether such amounts otherwise would be
payable in the form of cash or equity.

Any Deferred Amount shall be credited to the Director’s Deferred Account and
paid out as hereinafter provided.

 

  B. Deferral Period

At the election of the Director, the payment of the Deferred Account shall
commence as soon as administratively possible (but no later than 90 days) after:

 

  (i) the first day of the tenth month after the Director ceases to be a
Director of the Corporation for any reason;

 

  (ii) the first day of the tenth month after the Director ceases to be a
Director and attains an age specified by the Director at the time of the
Deferral Election; or

 

  (iii) the expiration of a period of years not shorter than three years. For
the avoidance of doubt, payment shall commence on the first day of the calendar
year elected by the Director; provided, however, that the Director may not elect
a calendar year that is earlier than the third calendar year following the date
of the Deferral Election.

 

2



--------------------------------------------------------------------------------

Exhibit 10.6

 

For purposes of the Plan, a Director shall not be considered to cease to be a
Director unless the cessation of the Director’s service as a Director
constitutes a separation from service within the meaning of Section 409A.

A Director may not designate the taxable year of distribution except to the
extent permitted in Section 3(B)(iii).

A Director shall not be allowed to receive the Deferred Account before the
expiration of the Deferral Period, unless the Director meets the requirements of
a hardship as provided in Section 5, nor shall a Director be allowed to defer
his or her Deferred Account beyond the Deferral Period.

 

  C. Investment Election

Any portion of a Director’s Deferred Account representing a deferral of
compensation that otherwise would have been payable in the form of equity shall
be automatically invested in the Stock Account described below. With respect to
any other portion of a Director’s Deferred Account:

 

  (i) Cash Account. If the Director elects to have all or a portion of his or
her Deferred Account invested in cash:

The Corporation shall maintain a separate memorandum account (the “Cash
Account”), reflecting the Corporation’s liability to the Director for that
portion of the deferred earnings invested in cash. All deferred earnings that
are invested in cash shall be credited to the Cash Account at the time such
earnings would have been paid but for the Deferral Election. Amounts credited to
the Cash Account shall earn interest, compounded quarterly, on
March 31st, June 30th, September 30th, and December 31st, at an effective rate
equal to the quarterly average of the monthly five-year average Treasury
Constant Maturity Rate listed on the Federal Reserve Statistical Release H.15
for each month during such quarter.

 

  (ii) Stock Account. If the Director elects to have all or a portion of his or
her Deferred Account invested in Common Stock:

The Corporation shall maintain a separate memorandum account (the “Stock
Account”), reflecting the Corporation’s liability to the Director for the
Deferred Account invested in Common Stock, measured in accordance with the value
of Common Stock. All deferred earnings that are invested in Common Stock shall
be converted into a number of shares (or fraction thereof) of Common Stock and
such number of shares shall be credited to the Stock Account at the time such
earnings would have been paid but for the Deferral Election. The Stock Account
will be credited with additional shares determined by reference to any dividends
paid on or adjustments to

 

3



--------------------------------------------------------------------------------

Exhibit 10.6

 

Common Stock through the date of distribution. The conversion of deferred
earnings, dividends, or other cash payments into a number of shares of Common
Stock shall be based on the fair market value of a share of Common Stock at the
close of business on the business day immediately preceding the date on which a
Director receives a credit to his or her Stock Account under this Plan, which
shall be the last sale price on the NASDAQ Stock Exchange on such business day,
or, if there shall have been no such sale so reported on that business day, on
the last preceding business day on which such a sale was so reported.

Directors shall receive quarterly statements reflecting their Deferred Account
balances.

 

  D. Vesting of Deferred Account

A Director’s Deferred Account shall be 100% vested and non-forfeitable at all
times, with the exception of any portion of the Deferred Account representing a
deferral of compensation that otherwise would have been payable in the form of
equity, which shall be subject to the vesting conditions (if any) otherwise
applicable to such equity-based compensation.

 

  E. Form of Payment

A Director may elect to receive his or her Deferred Account in a lump sum or
annual installments, not exceeding 15 installments. Deferred Accounts shall be
distributed in the form that reflects the investment of the Deferred Account at
the end of the Deferral Period; the Cash Account shall be paid in cash and the
Stock Account shall be paid in Common Stock.

If a Director elects to receive his or her Deferred Account in annual
installments, such installments shall equal:

 

  (i) the value of the Deferred Account on the date that payments begin divided
by the number of installments elected by the Director, plus

 

  (ii) interest credited to the Cash Account or dividends credited to the Stock
Account since the payment of the previous installment; and each annual
installment will be paid during the year in which it is due.

 

  F. Default Time and Form of Payment

If a Director fails timely to elect a time and form of distribution, the
Director’s Deferred Account will be distributed in the form of a single lump sum
payment as soon as administratively possible (but no later than 90 days) after
the first day of the tenth month after the Director ceases to be a Director of
the Corporation for any reason.

 

4



--------------------------------------------------------------------------------

Exhibit 10.6

 

  G. Death Benefit and Beneficiary Designation

In the event of a Director’s death, the entire balance in the Director’s
Deferred Account shall be paid to his or her beneficiary as soon as
administratively possible after his or her death but in no event later than the
end of the year in which the Director’s death occurred or, if later, the 15th
day of the third calendar month following the Director’s death.

A Director may designate a beneficiary or beneficiaries to receive the balance
of his or her Deferred Account upon his or her death. Any death benefit with
respect to a Director who did not designate a beneficiary or who is not survived
by a beneficiary shall be paid to the personal representative of the Director.

 

4. TERMINATION/AMENDMENT OF ELECTION

Once a Deferral Election becomes irrevocable for a calendar year, a Director may
not terminate the deferral of his or her earnings during that calendar year.

A Director may not modify his or her current or prior year Deferral Elections;
however:

 

  A. Increase or decrease the amount of fees that are deferred. A Director may
increase or decrease the amount of retainer or fees that are deferred in a
future calendar year by filing a new Deferral Election during the relevant
Annual Enrollment Period. Any such election shall be effective only for the
calendar year following the year in which the Corporation receives the new
Deferral Election.

 

  B. Change the Investment Election. A Director may change his or her investment
election with respect to any portion of his or her Deferred Account that is
invested in cash but a Director may not change his or her investment election
with respect to any portion of his or her Deferred Account that is invested in
Common Stock. Any change shall be subject to the Corporation’s open
trading-window policy governing the purchase and sale of its Common Stock
(except for when the Director has ceased to be a Director) and shall be
effective on the later of the date that it is received by the Corporation or the
date elected by the Director. At the Director’s election, the change in
investment election may apply to amounts previously deferred and/or amounts to
be deferred after the effective date of the modification. An investment election
may not be changed after the expiration of the Deferral Period.

 

  C. Change the Deferral Period. A Director may change the Deferral Period with
respect to deferrals in a future calendar year by filing a new Deferral Election
during the relevant Annual Enrollment Period. This change shall be effective
only for amounts earned in the calendar year following the calendar year in
which the Corporation receives the new Deferral Election.

 

5



--------------------------------------------------------------------------------

Exhibit 10.6

 

  D. Change the Form of Payment. A Director may change the form of payment with
respect to deferrals in a future calendar year by filing a new Deferral Election
during the relevant Annual Enrollment Period. This change shall be effective
only for amounts earned in the calendar year following the calendar year in
which the Corporation receives the new Deferral Election.

 

  E. Change in Beneficiaries. A Director may change beneficiaries by filing a
written change of beneficiary designation form with the Corporation and such new
beneficiary designation shall be effective upon receipt by the Corporation.

Upon cessation of service as a Director, the terms of this Plan shall continue
to govern a Director’s Deferred Account until the Deferred Account is paid in
full. Accordingly, a Director’s Deferred Account shall continue to be credited
with investment earnings, as provided by Section 3.C, and the Deferral Period
shall continue in effect.

 

5. HARDSHIP DISTRIBUTION

In the event of a substantial, unforeseen hardship, a Director may file a notice
with the Chairman of the Nominations and Governance Committee of the Board of
Directors (the “Committee”), advising the Committee of the circumstances of the
hardship, and requesting a hardship distribution. Upon approval by the Committee
of a Director’s request, the Director’s Deferred Account, or that portion of a
Director’s Deferred Account deemed necessary by the Committee to satisfy the
hardship (determined in a manner consistent with Section 409A) plus amounts
necessary to pay taxes reasonably anticipated because of the distribution, will
be distributed in a single lump sum as soon as administratively possible (but no
later than 90 days) following the date of approval. The Committee, in its sole
discretion, shall determine how a Director’s Cash and Common Stock accounts
shall be debited for the distribution. No member of the Committee may vote on,
or otherwise influence a decision of the Committee concerning his or her request
for a hardship distribution. If the Committee approves a Director’s hardship
distribution request, then effective as of the date the request is approved, the
Committee shall cancel the Director’s Deferral Election, if any, for the
remainder of the calendar year. A Director whose Deferral Election is cancelled
in accordance with this Section may file a new Deferral Election for the
following calendar year in accordance with Section 1. A hardship distribution by
a Director shall have no effect on any amounts remaining in the Plan following
the hardship distribution.

For purposes of this paragraph, a substantial, unforeseen hardship is a severe
financial hardship resulting from extraordinary and unforeseeable circumstances
arising as a result of events beyond the Director’s control, such as (i) an
illness or accident of the Director or the Director’s spouse, the Director’s
beneficiary, or the Director’s dependent (as defined in Internal Revenue Code
section 152, without regard to Code sections 152(b)(l), (b)(2), and (d)(1)(B)),
(ii) a loss of the Director’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances, all as determined in the sole
discretion of the Committee. A hardship distribution shall not be made to the
extent such hardship is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the

 

6



--------------------------------------------------------------------------------

Exhibit 10.6

 

Director’s assets, to the extent the liquidation of such assets would not itself
cause a severe financial hardship, or (iii) by cessation of deferrals under the
Plan. Examples of what are not considered to be unforeseeable hardships include
the need to send a Director’s dependent or child to college, or the desire to
purchase a home.

 

6. ACCELERATION OF PAYMENT

The Plan shall not permit the acceleration of the time or schedule of any
payment, except as set forth herein or as otherwise permitted by Section 409A.
The Committee may, in a manner that results in Section 409A compliance,
determine to accelerate the time of a Director’s payment if at any time the
Plan, as applicable to such Director, fails to meet the requirements of
Section 409A. Such amount may not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A. Any such tax
liability distribution shall be paid between the date of the Committee’s
determination and the end of the calendar year during which the determination
occurred, or if later, the 15th day of the third calendar month following the
date of the Committee’s determination.

 

7. SECTION 409A

The Plan is intended to comply with Section 409A, and shall be construed and
administered accordingly to the extent Section 409A applies to the Plan. To the
extent that a provision of the Plan would cause a conflict with the requirements
of Section 409A, or would cause the administration of the Plan to fail to
satisfy Section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Director.

 

8. CREDITOR STATUS

The rights of a Director in his or her Deferred Account shall be only as a
general, unsecured creditor of the Corporation. Any amount of cash or number of
shares of Common Stock payable under this Plan shall be paid solely from the
general assets or authorized Common Stock of the Corporation and a Director
shall have no rights, claim, interest or lien in any property which the
Corporation may have, acquire, or otherwise identify to assist the Corporation
in fulfilling its obligation to any and all Directors under the Plan.

 

9. ADMINISTRATION AND TERMINATION

The Secretary of the Corporation shall provide a copy of this Plan to each
Director.

The Board may, at any time and in its sole discretion, terminate or amend the
Plan in accordance with Section 409A; provided, however, that no such
termination or amendment shall reduce or in any manner adversely affect the
rights of any Director with respect to benefits that are payable or become
payable under the Plan as of the effective date of such amendment or
termination. In the event of termination, existing Deferred Accounts shall be
paid in accordance with the terms of the Plan except to the extent the Plan is
terminated in accordance with the requirements of Section 409A, in which event
the existing Deferred Accounts shall be paid in accordance with Section 409A.

 

7



--------------------------------------------------------------------------------

Exhibit 10.6

 

IN WITNESS WHEREOF, Navient Corporation has caused this amended and restated
Plan to be duly executed in its name and on its behalf.

 

Navient Corporation By:

/s/ MARK L. HELEEN

Name: Mark L. Heleen Title: Secretary

 

8